Citation Nr: 1519547	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  08-09 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable disability evaluation prior to February 22, 2007, and a disability evaluation in excess of 20 percent from February 22, 2007 to June 24, 2009, for bilateral diabetic retinopathy.  

2.  Entitlement to an effective date prior to February 22, 2007 for the award of a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) and Dependents' Educational Assistance under 38 U.S.C.A., Chapter 35.  


REPRESENTATION

Appellant represented by:	R. Chisholm, Esq.


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to February 1970, to include duty in Vietnam.

This appeal comes before the Board (Board) from rating decisions by the Roanoke, Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran has raised multiple claims over time, and the claims have different procedural histories.  In order to clarify what issues are before the Board on appeal and the status of other issues that have been raised, the Board will review the procedural history.

Several of the Veteran's service-connected disabilities are related to diabetes mellitus.  In August 2002 the Veteran submitted a claim for service connection and compensation for diabetes.  In a February 2003 rating decision the RO granted service connection for diabetes.  The RO made service connection effective August 22, 2002, and assigned a disability rating of 20 percent.

In December 2005 the Veteran requested reevaluation of his diabetes.  He stated that he had eye problems and trouble with balance and indicated that each of these might be related to diabetes.

In an April 2006 rating decision the RO found that the Veteran had peripheral neuropathy in both lower extremities related to diabetes.  The RO granted service connection and assigned a 20 percent rating for neuropathy in the left lower extremity and a 20 percent rating for neuropathy in the right lower extremity.  The RO made service connection effective December 29, 2005.  In the April 2006 rating decision the RO also granted service connection, effective December 29, 2005, for diabetic retinopathy.  The RO assigned a 0 percent rating for the retinopathy.  The RO changed the description of service-connected diabetes to diabetes with diabetic retinopathy.  For this combined condition, the RO continued the 20 percent rating that had been in effect for diabetes alone.  The RO indicated that establishment of service connection for lower extremity neuropathy and the retinopathy were in response to the Veteran's claim for service connection for loss of equilibrium related to diabetes.  In the April 2006 rating decision the RO also granted service connection, effective December 29, 2005, for impotency associated with diabetes.  The RO assigned a 0 percent disability rating.  The RO also granted special monthly compensation based on loss of use of a creative organ.  The RO denied service connection for hypertension, pes planus, and fungus infection and deformities of the toenails.

In February 2007 the Veteran filed a claim for an increased rating for diabetes and for a TDIU.

In a July 2007 rating decision the RO continued the 20 percent rating for peripheral neuropathy in the left lower extremity, the 20 percent rating for peripheral neuropathy in the right lower extremity, the 20 percent rating for diabetes with diabetic retinopathy, and the 0 percent rating for impotency.  The RO denied a TDIU.

In July 2007 the Veteran filed a notice of disagreement (NOD) with the July 2007 rating decision.  In February 2008 the RO issued a statement of the case (SOC) addressing the claims for a TDIU and for higher ratings for peripheral neuropathy in the left lower extremity, peripheral neuropathy in the right lower extremity, diabetes with diabetic retinopathy, and impotency.  In April 2008 the Veteran submitted a substantive appeal indicating that he was only appealing the issues of a TDIU and higher ratings for peripheral neuropathy in the left lower extremity, peripheral neuropathy in the right lower extremity, and diabetes.  The Veteran's submission of a substantive appeal regarding those issues perfected an appeal regarding those issues, placing those issues on appeal before the Board.  As the Veteran did not include the issue of the rating for impotency in his substantive appeal, he did not perfect an appeal regarding that issue and it is not before the Board on appeal.

In a December 2009 rating decision the RO established separate evaluations for diabetes and for diabetic retinopathy.  The RO continued a 20 percent rating for diabetes.  The RO assigned a separate 20 percent rating for diabetic retinopathy, effective June 24, 2009.  The RO also granted service connection, effective May 1, 2009, for peripheral neuropathy, associated with diabetes, of the left upper extremity and right upper extremity.  The RO assigned a 10 percent rating the left upper extremity neuropathy and a separate 10 percent rating for the right upper extremity neuropathy.

In an August 2011 decision, the Board denied increased ratings for diabetes and for peripheral neuropathy in the left and right lower extremities.  The Board separated the issue of the evaluation of diabetic retinopathy into two issues: (1) the issue of a compensable (higher than 0 percent) rating before June 24, 2009, and (2) the issue of a rating higher than 20 percent from June 24, 2009, forward.  The Board denied entitlement to a rating higher than 20 percent for diabetic retinopathy from June 24, 2009, forward.  The Board remanded, to the RO via the Appeals Management Center (AMC) in Washington, DC, the issue of entitlement to a compensable rating for diabetic retinopathy prior to June 24, 2009.  The Board also remanded the issue of entitlement to a TDIU.

The Veteran appealed the Board's August 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012 the Veteran and VA (the parties in the appeal) filed with the Court a Joint Motion for Remand (JMR), asking that the Court remand the part of the Board's decision that denied a rating higher than 20 percent each for peripheral neuropathy in the left and right lower extremities.  In the JMR, the Veteran indicated that he withdrew his appeal of the Board's denial of a higher rating for diabetes mellitus and a higher rating for diabetic retinopathy from June 24, 2009, forward.  The parties indicated that they did not wish to disturb the Board's remand of the issues of a TDIU and a compensable rating for diabetic retinopathy before June 24, 2009.  The Court granted the Joint Motion in August 2012.  The Court explained that it was remanding the issues of higher ratings for peripheral neuropathy of the left and right lower extremities, and dismissing the appeal as to the remaining issues.

In an October 2012 rating decision the AMC granted a TDIU, effective May 2, 2012.

In a November 2012 letter the Veteran's representative stated that the issues of a rating higher than 20 percent for diabetes, ratings higher than 20 percent each for peripheral neuropathy of the left and right lower extremities, and a rating higher than 20 percent for diabetic retinopathy were on appeal from the Court awaiting a Board decision.

In an April 2013 letter the Veteran's representative argued that a TDIU was warranted for the Veteran effective from a date earlier than the date the RO assigned.

The Veteran appealed to the Board the RO's denial of ratings higher than 20 percent each for peripheral neuropathy of the left and right lower extremities.  The Board denied higher ratings.  The Veteran appealed the Board's denial to the Court.  The Court remanded the Board's decision.  The Board, in a September decision, awarded separate 40 percent disability evaluations for left and right lower extremity peripheral neuropathy.  No appeal was initiated with the Court, and the Board's decision with respect to that issue is final.  

The Veteran appealed to the Board the RO's assignment of a 20 percent rating for diabetes and diabetic retinopathy together.  After the RO assigned a separate 20 percent rating for diabetic retinopathy from June 24, 2009, the Veteran continued his appeal.  The Board remanded to the RO via the AMC the issue of the retinopathy rating before June 24, 2009.  The Veteran has continued his appeal of the rating for solely for that period.  The issue was remanded in September 2013 for evidentiary development; however, for reasons discussed below, remedial development is necessary and the claim is not ripe for adjudication.  There is no claim pending at the Board regarding entitlement to a higher rating for bilateral diabetic neuropathy subsequent to June 24, 2009.  Additionally, there is no claim for an increase in rating for service-connected diabetes pending at this time.  

It is noted that, in accordance with the Board's September 2013 remand order, an examination addressing the retrospective level of severity of service-connected retinopathy was afforded.  While there are issues with respect to the probative value of this examination that are discussed below, the RO did establish entitlement to a 20 percent rating for retinopathy from February 22, 2007.  In so doing, the issue is bifurcated (i.e. a "staged rating" is established), and the Board must consider entitlement to a compensable disability rating prior to February 22, 2007 and to a rating in excess of 20 percent from February 22, 2007 to June 24, 2009.  

With regard to a TDIU, the Veteran appealed the RO's denial of a TDIU to the Board.  The Board remanded the issue to the RO via the AMC.  The AMC reviewed additional evidence and granted a TDIU.  Less than a year after that grant the Veteran asserted that the effective date of the TDIU should be earlier.  The Board remanded this issue for issuance of an SOC in its September 2013 remand.  The RO granted an effective date of award for TDIU of February 22, 2007.  The Veteran maintains that an earlier effective date for the award of TDIU is warranted, and has perfected his appeal in this regard.  Specifically, he has contended that consideration should be made to the Veteran's employability with respect to his visual impairment between 2005 and February 22, 2007 in consideration of that award.  This issue is intertwined with the claim for a higher rating for diabetic retinopathy prior to June 24, 2009, and is discussed in the remand order below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introductory section, this case has been before the Board on several occasions.  Most recently, the Board remanded the claim in September 2013 for a retrospective VA examination to determine, to the extent possible, the visual field impairment and other factors relating to the level of severity for service-connected retinopathy from 2006 to 2009.  An opinion, dated in February 2014, was returned, and it included some estimations from an ophthalmologist as regards the visual field impairment between those years.  Based on the results of this report, the Veteran was awarded a 20 percent disability evaluation effective from February 22, 2007.  As this was not a full grant of the benefit sought, the appeal continues.  

In an April 2014 submission, the Veteran's attorney took exception to the content of the February 2014 examination.  Specifically, he noted that the examiner did not provide a rationale for the establishment of his estimations of the Veteran's visual field impairment between 2006 and 2009, and also, he did not indicate that the claims file was reviewed.  This, it was noted, was counter to the instructions contained in the Board's August 2013 remand order.  It was requested by the Veteran's attorney that the Board remand the claim for an addendum opinion to address these deficiencies.  

In addition to this, it is noted that the claim for an earlier effective date for the award of TDIU was perfected to the Board and is now under appellate consideration.  In an additional letter submitted to VA, dated in January 2015, the attorney expressed that the Veteran's diabetic retinopathy, alone or acting in combination with other disorders, prevented substantially gainful employment as early as 2005.  Here, it is noted that individual unemployability, when raised, is part and parcel of a claim for a higher disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is in receipt of TDIU from February 22, 2007, and has contended that the date of award of this benefit should be earlier than this date.  Thus, either as a function of the claim for an increase in rating for diabetic retinopathy or as a result of an independent claim for an earlier effective date for TDIU, it is alleged that such a benefit should have been awarded prior to the currently established date of February 2007.  

In this regard, it is noted that questions regarding employability are legal in nature; however, medical facts regarding functional impairment are key in helping VA adjudicators.  The February 2014 opinion, however, does not specifically address functional impairment associated with diabetic retinopathy prior to February 22, 2007, and such an opinion would be exceptionally helpful in understanding the relationship of the bilateral eye disorder with the rest of the service-connected disability picture.  Accordingly, the case will be remanded for such an opinion.  

With respect to the February 2014 examination, it is noted that the rationale associated with the examiner's estimations of visual field impairment are somewhat confusing.  Indeed, the examiner seemed to list the Veteran's surgical history for treating the disability; he noted the lack of co-morbid pathology, and made a conclusion as regards estimated impairment between 2006 and 2009.  He did not, however, seem to indicate why such factors were significant in creating his estimation of the Veteran's disablement.  Thus, the Board will agree with the Veteran's representative and will remand the claim to the VA ophthalmologist for an addendum opinion, to include discussion of functional impairment associated with the eye disablement as relates to employability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the February 2014 VA ophthalmology examination for an addendum opinion.  In this regard, the examiner should conduct a thorough review of the claims file and the relevant medical history, and should indicate that such a review has taken place prior to offering an opinion as to the extent of visual field disability estimated to be present in the Veteran between 2006 and 2009.  

The examiner should note as to what the level of functional impairment associated with the visual field disability was prior to February 22, 2007, either alone or in combination with other factors.  Specifically, the level of functional impairment with respect to the Veteran's ability to gain and sustain any type of substantially gainful employment (consistent with his skill, education, and training) should be considered.  A rationale should accompany all conclusions reached in the narrative portion of the examination addendum report.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




